[Cite as Garber v. Schneider, 2022-Ohio-1777.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




MARIETTA K. GARBER, GUARDIAN                     :   APPEAL NO. C-210568
OF DOROTHY LOCKSPEISER,                              TRIAL NO. 2020001717
                                                 :
        Petitioner-Appellee,
                                                 :      O P I N I O N.
 vs.
                                                 :
MICHAEL J. SCHNEIDER,

       Respondent-Appellant,                     :

 and                                             :

OHIO ATTORNEY GENERAL,                           :

       Respondent.                               :




Appeal From: Hamilton County Court of Common Pleas, Probate Division

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: May 27, 2022



Smyth & Mullin, LLC, Robert M. Smyth and Sybil B. Mullin, for Petitioner-Appellee,

Wood + Lamping LLP, Jeffrey R. Teeters and Steven L. Custenborder, Jr., for
Respondent-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   Months after a proceeding was initiated to have a guardian appointed

for 90-year-old Dorothy Lockspeiser, who suffered from dementia, and six days before

the initial hearing in the guardianship proceeding, Lockspeiser executed an

amendment to her revocable trust that changed her long-standing beneficiary

designations to add her neighbor, respondent-appellant Michael J. Schneider, as

beneficiary of 40 percent of the trust assets.

       {¶2}   Soon after petitioner-appellee Marietta K. Garber was appointed

Lockspeiser’s guardian, she filed an action in the probate court to have the trust

amendment declared void. Garber alleged that Lockspeiser lacked the mental capacity

to execute the amendment and that Schneider had unduly influenced her to execute

it. The probate court found that Lockspeiser lacked the mental capacity to execute the

amendment, granted summary judgment in favor of Garber, and declared the trust

amendment void. In addition, the court sua sponte revoked the trust amendment

pursuant to the court’s authority under R.C. 2111.50. Schneider now appeals.

       {¶3}   We reverse the probate court’s judgment because it should not have

granted summary judgment where there was conflicting evidence as to Lockspeiser’s

mental capacity and because the court exercised its authority under R.C. 2111.50

without complying with the statute’s notice and hearing requirements.

                                 Background Facts

       {¶4}   In 2007, Schneider bought a condominium from Lockspeiser, which

was down the hall from her own condominium.           Lockspeiser had inherited the

condominium that she sold to Schneider from her brother’s estate. Schneider was

represented by attorney David E. Nelson in connection with the purchase.




                                                 2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   Twelve years later, in May 2019, Catherine Staskavich, Ph.D., evaluated

Lockspeiser in response to concerns raised by Adult Protective Services. According to

Dr. Staskavich’s affidavit, she had been contacted by Adult Protective Services for a

possible guardianship situation due to “apparent financial exploitation” of Lockspeiser

by her neighbor Schneider, “to whom she had given hundreds of thousands of dollars

in the last few years.”   Dr. Staskavich conducted a psychological evaluation of

Lockspeiser on May 6, 2019, and concluded that she was suffering from a progressive

“major neurocognitive disorder,” and, “[g]iven the scope of her cognitive deficits,

impaired insight, and judgment,” she required a guardian of her person and estate.

       {¶6}   The guardianship proceeding was initiated on May 14, 2019, and the

probate court issued an emergency order placing a hold on Lockspeiser’s bank account

and safe deposit box. An initial guardianship hearing was scheduled for November 7,

2019. According to Dr. Staskavich, she filed a “Statement of Expert Evaluation” with

the probate court on May 14, 2019, in which she determined that Lockspeiser “was

suffering from a major neurocognitive disorder--possibly Alzheimer’s Disease.”

       {¶7}   Dr. Staskavich testified in her affidavit that she “understood that Ms.

Lockspeiser was going to contest the guardianship,” and that she “was prepared to

testify at the November 7, 2019 hearing” regarding her opinion that Lockspeiser

needed a guardian.

       {¶8}   Attorney Mark Godbey represented Lockspeiser in the guardianship

proceeding. As admitted in the answer filed in this proceeding, in early June 2019,

Schneider and Mark Godbey retained Jason Graff, M.D., as a medical expert, and Dr.

Graff examined Lockspeiser on June 5, 2019. Schneider drove Lockspeiser, and

accompanied her to this and other appointments with Dr. Graff, his nurse practitioner,




                                              3
                     OHIO FIRST DISTRICT COURT OF APPEALS



and his staff. Dr. Graff opined that as of June 5, 2019, Lockspeiser did not need a

guardian but that a power of attorney should be executed and invoked.

       {¶9}   On September 3, 2019, Dr. Graff conducted another examination of

Lockspeiser. According to Dr. Graff’s testimony in a February 2020 guardianship

hearing, his opinion of Lockspeiser “changed” at the second evaluation. He testified

that at the time of his second evaluation, he “could see there then that she could not

make any informed judgment.”

       {¶10} On October 10, 2019, Schneider’s attorney, David Nelson, introduced

Lockspeiser to attorney John Banner. According to Nelson’s affidavit, the meeting

occurred in a conference room at the Madison House, and Schneider was also present.

       {¶11} According to an affidavit of attorney John Banner, he explained to

Lockspeiser at the October 10 meeting, “the difference between a Durable Power of

Attorney and a Guardianship,” and that “for a Durable Power of Attorney, as long as

she is competent, she is in charge. I further advised her that if she could not make

decisions for herself for whatever reason, the person she named in the Durable Power

of Attorney would become the ‘Attorney in Fact’ and would make those decisions for

her.” Banner stated that Lockspeiser said “she wished to proceed with drafting a

Durable Power of Attorney.” According to his answer, Schneider admitted that on

October 15, 2019, following the initial meeting with Banner, he and his attorney,

Nelson, met with Lockspeiser and her attorney, Mark Godbey, “to discuss items.”

       {¶12} According to the affidavits of Nelson and Banner, they again met with

both Schneider and Lockspeiser in the conference room at the Madison House on

October 16, 2019. Banner stated that he “delivered” the durable power of attorney to

Lockspeiser, which she signed. Banner notarized her signature, and he and Nelson

signed the document as witnesses. In the document, Lockspeiser appointed her




                                             4
                     OHIO FIRST DISTRICT COURT OF APPEALS



“friend and neighbor,” Carol MacGregor, as her power of attorney, “revoking all

powers of attorney heretofore made by me[.]” As Schneider admitted in his answer,

the document purported to revoke Lockspeiser’s 2012 “Health Care Power of

Attorney,” which had named Garber as her agent.

       {¶13} On October 22, 2019, Garber’s counsel took Lockspeiser’s deposition for

purposes of the guardianship proceeding, before the first guardianship hearing on

November 7, 2019.

       {¶14} According to the affidavits of Nelson and Banner, they again met with

both Schneider and Lockspeiser at the Madison House conference room on October

31, 2019. Banner stated that Lockspeiser “expressed her desire to modify” her trust.

Nelson stated that Lockspeiser “discussed the changes she wanted” to her trust and

“stated that she wanted to change some of the charities to share in the disposition of

her [t]rust property and to include Michael Schneider in the gifting of her property

from her [t]rust.” Banner stated, “After our discussions, we agreed to a second

meeting and scheduled that for November 1, 2019 in the conference room of the

Madison House to execute [the trust amendment].”

       {¶15} Nelson and Banner stated that they met with Lockspeiser the following

day, November 1, 2019, that Schneider was not present, and that Lockspeiser signed

the trust amendment. Although it is not entirely clear from Banner’s affidavit, it

appears that he represented Lockspeiser in connection with her execution of the power

of attorney and the trust amendment. It appears that he drafted the power of attorney

that she signed on October 16, for which she paid him in cash. However, it is unclear

who drafted the trust amendment that Lockspeiser signed on November 1—Banner

stated only that the trust amendment “was presented” to her that day, and his affidavit

mentioned no other payments to him by Lockspeiser.




                                              5
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16} On November 5, 2019, two days before the initial guardianship hearing,

Schneider submitted a competing application to be appointed guardian of

Lockspeiser’s person. Nelson represented him as guardian applicant.

       {¶17} At the November 7, 2019 hearing, attorney Tom Sauter represented

Lockspeiser and requested a continuance. The probate court granted the continuance

and scheduled the guardianship hearing for February 11, 2020.

       {¶18} Following the February 11, 2020 hearing, the probate court appointed

Garber as guardian for Lockspeiser.

                                  Procedural History

       {¶19} On May 19, 2020, Garber filed an action in the probate court asking the

court to declare void the November 1, 2019 trust amendment, as well as any estate-

planning document or beneficiary designation executed by Lockspeiser between

January 1, 2019, and Garber’s February 2020 appointment as guardian. Garber

alleged that Lockspeiser lacked the mental capacity to execute the amendment and

that Schneider had unduly influenced her to execute it.

       {¶20}    Garber filed a motion for summary judgment, and Schneider filed a

cross-motion for summary judgment. Following a hearing, the probate court granted

summary judgment in favor of Garber upon its determination that Lockspeiser lacked

the capacity to execute the trust amendment, and that as of September 2019, she also

lacked the capacity to execute any other beneficiary designation or testamentary

document.1 The court declared the trust amendment void for lack of capacity. In

addition, the court sua sponte exercised its authority under R.C. 2111.50, and revoked

the trust amendment.




1The probate court did not address the issue of Schneider’s undue influence, which was another
ground upon which Garber sought the declaratory judgment.


                                                  6
                         OHIO FIRST DISTRICT COURT OF APPEALS



                                    Summary Judgment

        {¶21} In his first assignment of error, Schneider argues that the probate court

erred by granting summary judgment to invalidate Lockspeiser’s trust amendment

premised upon a lack of capacity when the parties presented conflicting evidence

regarding her mental capacity.

        {¶22} We review a trial court’s grant of summary judgment de novo. Grafton

v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). Summary judgment

is appropriately granted when there exists no genuine issue of material fact, the party

moving for summary judgment is entitled to judgment as a matter of law, and the

evidence, when viewed in favor of the nonmoving party, permits only one reasonable

conclusion that is adverse to that party. State ex rel. Howard v. Ferreri, 70 Ohio St.3d

587, 589, 639 N.E.2d 1189 (1994). “[A] trial court is required to overrule a motion for

summary judgment where conflicting evidence exists and alternate reasonable

inferences can be drawn.” Holloman v. Permanent Gen. Assur. Corp., 1st Dist.

Hamilton No. C-180692, 2019-Ohio-5077, ¶ 7, quoting Baxter v. Res. Energy

Exploration Co., 2015-Ohio-5525, 57 N.E.3d 188, ¶ 8 (11th Dist.).

        {¶23} The mental capacity required to create or amend a revocable trust is the

same as that required to execute a will.            R.C. 5806.01.2 Courts apply the test for

testamentary capacity in determining a person’s capacity to execute trust documents.

See Newcomer v. Roan, 2016-Ohio-541, 56 N.E.3d 408, ¶ 109 (6th Dist.); Daubel v.

Dineen, 9th Dist. Lorain No. 11CA009994, 2012-Ohio-5924, ¶ 19; Lah v. Rogers, 125

Ohio App.3d 164, 175, 707 N.E.2d 1208 (11th Dist.1997). The test for testamentary

capacity is whether the person “has sufficient mind and memory:                             [f]irst, to



2 R.C. 5806.01 provides: “The capacity of a settlor required to create, amend, revoke, or add
property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same
as that required to make a will.”


                                                       7
                       OHIO FIRST DISTRICT COURT OF APPEALS



understand the nature of the business in which he is engaged; [s]econd, to

comprehend generally the nature and extent of his property; [t]hird, to hold in his

mind the names and identity of those who have natural claims upon his bounty; [and]

[f]ourth, to be able to appreciate his relation to the members of his family.” In re

Estate of Flowers, 2017-Ohio-1310, 88 N.E.3d 599, ¶ 84 (6th Dist.), quoting Niemes

v. Niemes, 97 Ohio St. 145, 155, 119 N.E. 503 (1917), paragraph four of the syllabus.

Evidence that a person had dementia is insufficient by itself to establish the person’s

lack of testamentary capacity; there must be evidence that dementia actually affected

the person’s capacity to make the testamentary disposition.          Webb v. Betty S.

Anderson Children Trust, 2020-Ohio-4975, 160 N.E.3d 804, ¶ 36 (1st Dist.), citing

Flowers at ¶ 86, and Stewart v. Boland, 2015-Ohio-1712, 33 N.E.3d 551, ¶ 15 (1st

Dist.).

          {¶24} In support of her summary-judgment motion, Garber presented the

affidavit of Dr. Staskavich, who determined that Lockspeiser suffered from a major

progressive neurocognitive disorder. Lockspeiser scored in the “dementia range” on

a cognitive assessment and in the “severely impaired range for her age” on the

Dementia Rating Scale. According to the doctor, the disorder “is progressive and will

require increasing levels of structure, supervision, and support.”

          {¶25} Dr. Staskavich opined that Lockspeiser “was so cognitively impaired as

of May 2019, that she was susceptible to influence and was unduly influenced to

amend her Trust, that she would not have amended her Trust but for that cognitive

impairment.” In addition, she opined that Lockspeiser “was so cognitively impaired

as of May 2019, that she did not have the cognitive capacity to execute an Amendment

to her Trust in November 2019.”




                                               8
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶26} Garber also presented testimony from Dr. Graff who evaluated

Lockspeiser in September 2019 and concluded that “she could not make any informed

judgment. * * * [S]he can talk about her problems and she can understand concepts,

but she doesn’t understand how they applied to her.” Dr. Graff’s September 2019

evaluation occurred within two months of Lockspeiser’s execution of the trust

amendment on November 1, 2019.

       {¶27} In support of their respective summary-judgment motions, both Garber

and Schneider presented portions of Lockspeiser’s testimony from her October 22,

2019 deposition, which occurred ten days before she executed the trust amendment.

Lockspeiser testified that some of her money was at Morgan Stanley, but she forgot

how much. She said she promised everyone that she would remember, and now she

forgot. Then she said, “12,000,” and then changed it to “12 million.” In support of her

assertion that Lockspeiser could not comprehend the nature and extent of her assets,

Garber presented the following from Lockspeiser’s deposition testimony:

       Q. You said you promised everyone that you wouldn’t forget how much

       money you had at Morgan Stanley. Who did you promise?

       A. Who did I promise?

       Q. Yeah. You said a minute ago when you were trying to struggle with

       the number.

       A. Oh, yeah. Well, that was Mike, the guy that lives next door to me,

       the guy that drives me.

       Q. Yeah. Why did you make Mike that promise? I don’t want you to

       feel bad about something you don’t - -

       A. Because he was trying to help me remember, and he gave me a couple

       tactics on how to remember the $12 million. I couldn’t remember it.




                                                9
                     OHIO FIRST DISTRICT COURT OF APPEALS



       Q. Yeah. Did he teach you some tactics on how to remember that?

       A. No. He just kept repeating it.

       Q. Oh.

       A. He wouldn’t let me forget it.

       {¶28} In support of his summary-judgment motion, Schneider presented

excerpts from Lockspeiser’s deposition that showed her intelligence, generosity, and

fondness for him. He pointed to portions in which she testified about her childhood,

her parents, and her brother. He notes that when Lockspeiser testified about the $12

million she had invested with Morgan Stanley, she said:

       See, when I was playing the stock market, I didn’t care about the money.

       I just loved, you know, learning about the different companies and how

       they worked, and I had a great time with them and it was - - and it

       worked up to 12 million.

A review of Lockspeiser’s deposition shows that at times, she was able to answer the

questions accurately, while at other times, she was very confused.

       {¶29} Schneider also presented the affidavits of attorneys Nelson and Banner

in support of his motion. Nelson’s affidavit stated that when Lockspeiser signed the

power of attorney on October 16, 2019, naming Carol MacGregor as power of attorney,

“to the best of my knowledge[,] Dorothy Lockspeiser knew the document she was

signing.” He said, “She knew whom she was naming as the Power of Attorney and that

she was of sound mind and she was not under any undue influence at that time.”

       {¶30} Nelson further stated in his affidavit that in his four meetings with

Lockspeiser in October and November 2019, she “came to every meeting at the

Madison House by herself.” He said that she was “always on time,” and that she “was

well dressed, her clothes were clean, and there were no stains on her clothes such as




                                             10
                      OHIO FIRST DISTRICT COURT OF APPEALS



food or coffee.” He stated that on November 1, 2019, when Lockspeiser executed the

trust amendment:

       I believe [she] knew that she was very wealthy and the extent of her

       wealth. * * * I believe [she] knew she had no relatives or certainly no

       close relatives. I believe she knew the institutions and persons in her

       life who were significant to her and she knew to whom she was leaving

       gifts to [sic] in her Trust. * * * I believe that on November 1, 2019, [she]

       was of sound mind and had the mental capacity to execute [the trust

       amendment].

       {¶31} In Banner’s affidavit, he mentioned that in his meetings with

Lockspeiser on October 10, October 31, and November 1, 2019, Lockspeiser arrived

alone and on time. He said that she was “clean, well dressed and not disheveled.” He

stated that on October 31, Lockspeiser “appeared in control, in command and

expressed her desire to modify her Trust Agreement.” Banner stated that when the

trust amendment was presented to Lockspeiser on November 1, she “took time and

looked over the [trust amendment] as presented to her with the changes,” she “did not

express any discontent with those changes, and she signed the document[.]” Banner

stated, “Every time that I met with Dorothy Lockspeiser, she was extremely cordial,

was in command and in control.” Banner said:

       As a duly licensed attorney in the state of Ohio who has practiced for 40

       years, had I believed that Dorothy Lockspeiser did not have the capacity

       to execute the documents as required by law, I would never have allowed

       her to sign them.

       I believe that on November 1, 2019, Dorothy Lockspeiser was of sound

       mind and had the mental capacity to execute [the trust amendment].




                                               11
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶32} In its judgment entry, the probate court referred to the averments by

Nelson and Banner as to their belief that Lockspeiser was of sound mind and had the

capacity to execute the trust amendment. The court noted that in support of their

opinions, “their affidavits both state that Ms. Lockspeiser arrived at their meetings

alone.” But the court found “this wholly unpersuasive,” noting that their four meetings

had taken place in Lockspeiser’s residence and that Schneider had been present for all

but one of the meetings. In addition, the court discounted the attorneys’ reliance “on

the fact that Ms. Lockspeiser was clean and appropriately groomed when she arrived,”

because Dr. Staskavich had made the same observations—the court noted, “Despite

these observational findings, Dr. Staskavich found that Ms. Lockspeiser was severely

impaired.”

       {¶33} The probate court noted that Nelson had represented Schneider in the

guardianship proceedings, and that in the deposition Lockspeiser had given in those

proceedings, “she stated that she did not have children, but she had a large family on

the coast.” Consequently, the court discounted Nelson’s statements in his affidavit

that Lockspeiser had “no relatives or certainly no close relatives” and that she “never

mentioned blood relatives.”

       {¶34} The court found that the two medical professionals agreed that, “at the

latest, as of September 2019, Dorothy Lockspeiser’s neurocognitive impairment had

progressed to the point that she lacked the cognitive ability to make financial

decisions.” The court noted that Lockspeiser’s deposition, given ten days before she

executed the trust amendment, showed that she could not independently recall the

amount of money she had at a financial institution and “was being incessantly coached

in that regard by Michael Schneider.”




                                              12
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶35} The court found the circumstances surrounding Lockspeiser’s execution

of the trust amendment “suspicious,” noting that Schneider’s attorney had introduced

Lockspeiser to Banner; that Schneider and his attorney attended the meetings with

Lockspeiser and Banner; that Schneider communicated by email directly with Banner;

that the trust amendment “was drafted and signed within one day;” and that “[t]his all

took place mere days prior to the scheduled guardianship hearing.”

       {¶36} The court found that no genuine issue for trial remained and that

reasonable minds could only conclude that Lockspeiser lacked the capacity to execute

the trust amendment, noting, “perhaps most significantly, [Lockspeiser] could not

hold in her mind the extent of her assets.”

       {¶37} In sum, Garber presented evidence from two doctors who opined that

Lockspeiser lacked the requisite mental capacity to execute the trust amendment, and

Schneider presented evidence from two attorneys who opined that Lockspeiser

possessed the requisite mental capacity to execute the amendment. As this court has

previously stated, “[t]his case presents a classic example of what cannot be resolved

by summary judgment: namely, two different versions of a story, with the outcome

dependent on credibility.” Green v. Whiteside, 181 Ohio App.3d 253, 2009-Ohio-741,

908 N.E.2d 975, ¶ 24 (1st Dist.), quoting Wygant v. Continental Ins. Agency, 1st Dist.

Hamilton No. C-980012, 1999 Ohio App. LEXIS 108, *5 (Jan. 22, 1999) (“When this

happens, as it often does, we have repeatedly advised our trial courts to proceed with

a trial, as this kind of case simply cannot be determined by summary judgment, no

matter how implausible one story may seem.”).        Because the parties presented

conflicting evidence from which alternate reasonable conclusions could be drawn on

the issue of Lockspeiser’s lack of capacity, the probate court erred in granting




                                              13
                       OHIO FIRST DISTRICT COURT OF APPEALS



summary judgment to invalidate the trust amendment premised upon her lack of

capacity. We sustain the first assignment of error.

                     Revocation pursuant to R.C. 2111.50

       {¶38} In his second assignment of error, Schneider argues that the probate

court erred in ordering the revocation of Lockspeiser’s trust amendment pursuant to

R.C. 2111.50(B)(4), without providing the statutorily required prior notice of its action

or establishing that such revocation was in the settlor’s best interest. A probate court’s

decisions involving guardianships will not be reversed on appeal absent an abuse of

discretion. In re Guardianship of Gelsinger, 8th Dist. Cuyahoga No. 108479, 2019-

Ohio-4584, ¶ 18, citing In re Guardianship of Bakhtiar, 9th Dist. Lorain No. 16011029,

2017-Ohio-8617, ¶ 8.

       {¶39} “The general grant of jurisdiction to probate courts regarding guardians

and their wards is comprehensive.” In re Guardianship of Spangler, 126 Ohio St.3d

339, 2010-Ohio-2471, 933 N.E.2d 1067, ¶ 46. Because the probate court is the

“superior guardian,” other guardians must obey all probate court orders. Id. at ¶ 52,

citing R.C. 2111.50(A)(1) (“At all times, the probate court is the superior guardian of

wards who are subject to its jurisdiction, and all guardians who are subject to the

jurisdiction of the court shall obey all orders of the court that concern their wards or

guardianships.”).

       {¶40} R.C. 2111.50(B) provides in relevant part:

       In connection with any person whom the probate court has found to be

       an incompetent or a minor subject to guardianship and for whom the

       court has appointed a guardian, the court has, subject to divisions (C)

       to (E) of this section, all the powers that relate to the person and estate

       of the ward and that the ward could exercise if present and not a minor




                                               14
                      OHIO FIRST DISTRICT COURT OF APPEALS



       or under a disability, except the power to make or revoke a will. These

       powers include, but are not limited to, the power to:

                                             ***

       (4) Create, amend, or revoke revocable trusts of property of the estate

       of the ward that may extend beyond the minority, disability, or life of

       the ward[.]

(Emphasis added.)

       {¶41} The statute makes clear that the probate court’s exercise of its powers

under division (B) is subject to divisions (C) and (E). As relevant here, R.C. 2111.50(C)

requires that the court’s authority be exercised “in the best interest” of the ward. R.C.

2111.50(E)(1) requires that, “prior to its exercise” of its power under division (B)(4) to

“create, amend, or revoke a revocable trust,” the probate court “shall cause notice as

described in division (E)(2) of this section to be given and a hearing to be conducted.”

Division (E)(2) provides that notice shall be given to, among others, the beneficiaries

under a revocable trust of the ward and the beneficiaries under any proposed revocable

trust. R.C. 2111.50(E)(2)(d)(ii) and (iv).

       {¶42} Even though we could glean from the probate court’s entry that it

purported to exercise its power to revoke the trust amendment in its ward’s best

interest, so as to satisfy R.C. 2111.50(C), the statute makes clear that notice and a

hearing are required before the exercise of that power. However, the record does not

demonstrate that the probate court provided the statutorily required notice or hearing

prior to revoking the trust amendment, as required by R.C. 2111.50(E)(1) or (2). While

the statute does not indicate whether the hearing required in division (E)(1) must be

an evidentiary hearing, we cannot say that the court’s hearing on the competing

summary-judgment motions appropriately satisfied the requirement. Had Schneider




                                                   15
                      OHIO FIRST DISTRICT COURT OF APPEALS



been provided the statutorily required notice, he may have chosen to rely on different

evidence or arguments to convince the probate court not to exercise its power to revoke

the trust amendment.

       {¶43} Consequently, we hold that the probate court abused its discretion by

sua sponte exercising its power under R.C. 2111.50(B)(4) to revoke the trust

amendment without complying with the notice and hearing requirements under R.C.

2111.50(E). We sustain the second assignment of error.

                                      Conclusion

       {¶44} Therefore, the judgment of the probate court is reversed, and the case is

remanded for further proceedings consistent with the law and this opinion.3

                                              Judgment reversed and cause remanded.



BERGERON and CROUSE, JJ., concur.



Please note:

       The court has recorded its own entry this date.




3 Respondent-appellant acknowledged at oral argument that no jury demand had been filed, and
that the matter should be remanded to the probate court for a bench trial.


                                                16